DETAILED ACTION
Claim objections have been withdrawn due to amendments by the Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DEVIN P. STEIN (REG NO 79807) on July 30, 2021.
The application has been amended as follows: 
Amend claim 17, and paragraphs 0025 and 0026 of the specification to the following final form:
	Claim 17.	A nut fastening clip, comprising: 
a substrate defining a first opening and a lateral side; 
a sleeve extending downwardly from the substrate, the sleeve defining a second opening in communication with the first opening, and having an outer side face and an anti-rotation plane disposed on the outer side face, adjacent to the lateral side, and connected to the substrate; 
a holding arm extending downwardly from the substrate, the holding arm having a lower end; and 
a deflection arm extending outwardly and upwardly from the lower end, 
wherein a connecting portion is between the anti-rotation plane and the substrate.
Paragraph [0025].	The sleeve 140 has a head portion 161 and a tail portion 162, and the head portion 161 is located above the tail portion 162. The head portion 161 and the tail portion 162 are substantially sleeve-shaped and are coaxially disposed. The inner diameter of the head portion 161 is greater than the inner diameter of the tail portion 162. A first anti-rotation plane 111 (as shown in FIG. 1A) and the second anti-rotation plane 112 (as shown in FIG. 1B) are provided on an outer side face of the head portion 161. The first anti-rotation plane 111 is positioned below the first lateral side 146 and is connected to the substrate 102. The second anti-rotation plane 112 is positioned below the second lateral side 148 and is connected to the substrate 102. The first anti-rotation plane 111 and the second anti-rotation plane 112 are both planes. The remaining portion of the outer side face of the head portion 161 of the sleeve 140 comprises two arc-shaped side face portions 117 and 118 connected to the first anti-rotation plane 111 and the second anti-rotation plane 112. In other word, in one embodiment, the first anti-rotation plane 111 and the second anti-rotation plane 112 may be formed of a cylindrical sleeve being deformed by an external force. In one embodiment, the first anti-rotation plane 111 and the second anti-rotation plane 112 are triangles that gradually narrow from top to bottom. Certainly, a triangle is only an exemplary shape, and any other shape that can form a plane is in the scope of the present application. The first anti-rotation plane 111 and the second anti-rotation plane 112 have the same structure and are symmetrically disposed. The anti-rotation planes are disposed to prevent the nut fastening clip from rotating during the use of the nut fastening clip, which will be described in detail below.

Paragraph [0026].	Although two anti-rotation planes are shown in the examples in Figs. 1A and 1B, only one anti-rotation plane disposed on the sleeve 140 can also prevent the nut fastening clip from rotating in the present application. In addition, as shown in Fig. 1, a first inner plane 191 is disposed at a position corresponding to the first anti-rotation plane 111, and a second inner plane 192 is disposed at a position corresponding to the second anti-rotation plane 112, on an inner side face of the head portion 161. The first inner plane 191 and the second inner plane 192 are respectively disposed in parallel to the first anti-rotation plane 111 and the second anti-rotation plane 112. Moreover, the shapes of the first inner plane 191 and the second inner plane 192 respectively correspond to the shapes of the first anti- rotation plane 111 and the second anti-rotation plane 112. Therefore, it is more convenient to manufacture the sleeve 140. The distance between the first inner plane 191 and the second inner plane 192 is greater than the inner diameter of the tail portion 162. In one embodiment, the cylindrical sleeve is deformed by an external force to form the first anti-rotation plane 111 and the second anti-rotation plane 112, and accordingly form the first inner plane 191 and the second inner plane 192.
Reasons for Allowance
Applicant has amended independent claims 1, 10 and 17 to add allowable subject matter indicated previously.  Closest prior art Ortega (US PGPUB 2015/0377266A1) as modified by Jackson, Jr. et al. (US Patent 7226260B2) fails to disclose or render obvious a connecting portion between the anti-rotation plane and the substrate as now claimed in the independent claims 1, 10 and 17. 
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677